Case 3:18-md-02843-VC Document 272-1 Filed 05/24/19 Page 1 of 11




           EXHIBIT A
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)      Filed 05/24/19 Page 2 of 11



                 2019 WL 1906087                             Holdings: The Court of Appeals, Hall, Circuit Judge, held
   Only the Westlaw citation is currently available.         that:
   United States Court of Appeals, Second Circuit.
                                                             [1] non-settling third-party defendant did not have
    Christina MELITO, individually and on behalf             standing to object on appeal to defendant's decision to
    of all others similarly situated, Ryan Metzger,          settle its dispute with plaintiffs;
       Alison Pierce, Gene Ellis, Walter Wood,
    Christopher Legg, on behalf of himself and all           [2] receipt of unsolicited text messages, sans any other
    others similarly situated, Plaintiffs–Appellees,         injury, was sufficient to demonstrate injury-in-fact in
     American Eagle Outfitters, Inc., a Delaware             action under TCPA, as required for Article III standing;
         Corporation, AEO Management Co, a                   and
         Delaware Corporation, Defendants–
                                                             [3] district court did not abuse its discretion in determining
           Third-Party-Plaintiffs–Appellees,
                                                             that $ 14.5 million settlement was fair, adequate, and
                            v.
                                                             reasonable.
       EXPERIAN MARKETING SOLUTIONS,
            INC., Consolidated Defendant–
         Third-Party-Defendant–Appellant,                    Affirmed in part and dismissed in part.
          Kara Bowes, Objector–Appellant,
      eBay Enterprise, Inc., fka eBay Enterprise
        Marketing Solutions, Inc., Defendant.                 West Headnotes (15)

      Docket Nos. 17-3277-cv (L), 17-3279-cv (Con)
                           |                                  [1]     Compromise and Settlement
                  August Term, 2018                                      Fairness, adequacy, and reasonableness
                           |                                          The factors for determining whether a class
              Argued: November 5, 2018                                action settlement is fair, adequate, and
                           |                                          reasonable are (1) the complexity, expense
               Decided: April 30, 2019                                and likely duration of the litigation; (2)
                                                                      the reaction of the class to the settlement;
Synopsis
                                                                      (3) the stage of the proceedings and the
Background: Persons who received unsolicited spam
                                                                      amount of discovery completed; (4) the
text messages sent from or on behalf of retailer
                                                                      risks of establishing liability; (5) the risks
filed putative class-action lawsuit against retailer and
                                                                      of establishing damages; (6) the risks of
marketer, claiming those text messages were sent in
                                                                      maintaining the class action through the
violation of Telephone Consumer Protection Act (TCPA).
                                                                      trial; (7) the ability of the defendants to
Retailer brought third party claims against marketer for
                                                                      withstand a greater judgment; (8) the range of
contractual indemnity, breach of contract, common-law
                                                                      reasonableness of the settlement fund in light
indemnity, and negligence based on marketer's handling
                                                                      of the best possible recovery; and (9) the range
of alleged spam text messages. The United States District
                                                                      of reasonableness of the settlement fund to a
Court for the Southern District of New York, No. 14-
                                                                      possible recovery in light of all the attendant
cv-2440, Valerie E. Caproni, J., 2017 WL 3995619 and
                                                                      risks of litigation. Fed. R. Civ. P. 23.
2017 WL 6403883, approved settlement and certified
settlement class. Third-party defendant and class member              Cases that cite this headnote
appealed.

                                                              [2]     Federal Courts
                                                                          Standing



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)      Filed 05/24/19 Page 3 of 11


        The issue of whether nonsettling parties have
        standing to bring an appeal is reviewed de            [6]     Federal Courts
        novo. U.S. Const. art. 3, § 2, cl. 1.                             Determination of question of jurisdiction
                                                                      Federal Courts
        Cases that cite this headnote                                     Jurisdiction, venue, and forum non
                                                                      conveniens
 [3]    Federal Courts                                                The Court of Appeals on appeal has an
            Particular persons                                        independent obligation to satisfy itself of its
        Non-settling third-party defendant did not                    jurisdiction and the court below. U.S. Const.
        have standing to object on appeal to                          art. 3, § 2, cl. 1.
        defendant's decision to settle its dispute with
                                                                      Cases that cite this headnote
        plaintiffs, since settlement in itself did not
        purport to deprive third-party defendant of its
        right to raise any of its defenses in third-party     [7]     Federal Courts
        action or otherwise formally strip third-party                    Standing
        defendant of any claim or defense.                            A district court's decision as to a plaintiff's
                                                                      standing to sue based on the allegations of the
        Cases that cite this headnote
                                                                      complaint and the undisputed facts evidenced
                                                                      in the record is reviewed de novo. U.S. Const.
 [4]   Compromise and Settlement                                      art. 3, § 2, cl. 1.
             Class, existence and determination;
       parties                                                        Cases that cite this headnote

        Although a third-party defendant cannot
        be made to indemnify a defendant for                  [8]     Federal Civil Procedure
        nonexistent liability, it is not entitled to object               In general; injury or interest
        to that defendant's decision to settle a claim                Standing to sue limits the category of litigants
        made against it.                                              empowered to maintain a lawsuit in federal
                                                                      court to seek redress for a legal wrong. U.S.
        Cases that cite this headnote
                                                                      Const. art. 3, § 2, cl. 1.

 [5]   Compromise and Settlement                                      Cases that cite this headnote
             Class, existence and determination;
       parties                                                [9]     Federal Civil Procedure
        Indemnity                                                         In general; injury or interest
            Defenses                                                  Federal Civil Procedure
        Should a defendant, having settled its claim,                     Causation; redressability
        pursue its action for indemnity against a third-              To satisfy Article III standing, the plaintiff
        party defendant, the latter may raise any                     must have (1) suffered an injury in fact,
        defenses that it has, including any argument                  (2) that is fairly traceable to the challenged
        the defendant could have raised that it was                   conduct of the defendant, and (3) that is
        not liable in the first place, but unless the                 likely to be redressed by a favorable judicial
        settlement agreement itself purports to strip                 decision. U.S. Const. art. 3, § 2, cl. 1.
        the third-party defendant of its defenses, all of
        that must await the development of the third-                 Cases that cite this headnote
        party action.
                                                              [10]    Federal Civil Procedure
        Cases that cite this headnote
                                                                          In general; injury or interest



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)      Filed 05/24/19 Page 4 of 11


        A plaintiff establishes Article III injury in fact
        if he suffered an invasion of a legally protected     [14]    Compromise and Settlement
        interest that is concrete and particularized                     Particular applications
        and actual or imminent, not conjectural or                    District court did not abuse its discretion
        hypothetical. U.S. Const. art. 3, § 2, cl. 1.                 in determining that $ 14.5 million settlement
                                                                      in class action against retailer, claiming
        Cases that cite this headnote                                 that unsolicited text messages were sent in
                                                                      violation of Telephone Consumer Protection
 [11]   Telecommunications                                            Act (TCPA), was fair, adequate, and
             Persons entitled to sue                                  reasonable; although one member herself
                                                                      stood to recover nearly $ 90,000 and retailer
        Receipt of unsolicited text messages, sans any
                                                                      had ability to withstand greater judgment,
        other injury, was sufficient to demonstrate
                                                                      litigation risks were real on both the law and
        injury-in-fact in action under TCPA, as
                                                                      facts. Communications Act of 1934 § 227, 47
        required for Article III standing, since
                                                                      U.S.C.A. § 227; Fed. R. Civ. P. 23.
        nuisance and privacy invasion attendant on
        spam texts were very harms with which                         Cases that cite this headnote
        Congress was concerned when enacting
        TCPA and causes of action to remedy
        such injuries traditionally were regarded as          [15]    Compromise and Settlement
        providing bases for lawsuits in English or                       Discharge from Liability
        American courts. U.S. Const. art. 3, § 2, cl.                 Class action releases may include claims not
        1; Communications Act of 1934 § 227, 47                       presented and even those that could not have
        U.S.C.A. § 227.                                               been presented as long as the released conduct
                                                                      arises out of the identical factual predicate as
        Cases that cite this headnote                                 the settled conduct. Fed. R. Civ. P. 23.

                                                                      Cases that cite this headnote
 [12]   Federal Civil Procedure
            In general; injury or interest
        In determining whether an intangible harm,
        constitutes Article III injury in fact, both
                                                             Appeal from the United States District Court for the
        history and the judgment of Congress play
                                                             Southern District of New York, No. 14-cv-2440 – Valerie
        important roles, although this does not mean
                                                             E. Caproni, Judge.
        that a plaintiff automatically satisfies the
        injury-in-fact requirement whenever a statute        Attorneys and Law Firms
        grants a person a statutory right and purports
        to authorize that person to sue to vindicate         Meir Feder, Jones Day, New York, NY (John A. Vogt,
        that right. U.S. Const. art. 3, § 2, cl. 1.          Jones Day, Irvine CA, on the brief), for Consolidated
                                                             Defendant–Third-Party-Defendant–Appellant Experian
        Cases that cite this headnote                        Marketing Solutions, Inc.

                                                             Eric Alan Isaacson, Law Office of Eric Alan Isaacson,
 [13]   Federal Courts
                                                             La Jolla, CA (C. Benjamin Nutley, Pasadena, CA, on the
            Class actions
                                                             brief), for Objector–Appellant Kara Bowes.
        Challenges to the fairness of a class settlement
        are reviewed for abuse of discretion. Fed. R.        Beth E. Terrell, Terrell Marshall Law Group PLLC,
        Civ. P. 23.                                          Seattle, WA (Joseph A. Fitapelli, Fitapelli & Schaffer,
                                                             LLP, New York, NY, on the brief), for Plaintiffs–
        Cases that cite this headnote                        Appellees.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)          Filed 05/24/19 Page 5 of 11


                                                                 any call (other than a call made for emergency purposes
Before: Hall and Lynch, Circuit Judges, and Engelmayer,          or made with the prior express consent of the called
District Judge. *                                                party) using any automatic telephone dialing system
                                                                 [ (“ATDS”) ] ... to any telephone number assigned to
Opinion                                                          a ... cellular telephone service, ... unless such call is
                                                                 made solely to collect a debt owed to or guaranteed by
Hall, Circuit Judge:
                                                                 the United States.’ ” King v. Time Warner Cable Inc.,
 *1 Plaintiffs each received unsolicited spam text               894 F.3d 473, 474 (2d Cir. 2018) (quoting 47 U.S.C. §
messages sent from or on behalf of American Eagle                227(b)(1)(A)(iii)). In enacting the Act, Congress found
Outfitters (“AEO”). They then filed a putative class-action      that “[u]nrestricted telemarketing ... can be an intrusive
lawsuit against AEO, claiming that these text messages           invasion of privacy” and that “[b]anning such automated
were sent in violation of the Telephone Consumer                 or prerecorded telephone calls to the home, except when
Protection Act (“TCPA”), 47 U.S.C. § 227. Plaintiffs             the receiving party consents to receiving the call[,] ... is the
alleged no injury other than the receipt of the unwanted         only effective means of protecting telephone consumers
texts.                                                           from this nuisance and privacy invasion.” Telephone
                                                                 Consumer Protection Act of 1991, Pub. L. No. 102-243,
Plaintiffs and AEO agreed to settle the class action and         §§ 5, 12, 105 Stat. 2394 (1991).
moved in district court for approval of the settlement and
certification of the settlement class. Third-party defendant     The TCPA delegated the authority to implement
Experian Marketing Solutions, Inc. (“Experian”) objected         these requirements to the Federal Communications
to certification, arguing that Plaintiffs lacked standing        Commission (the “FCC”). See 47 U.S.C. § 227(b)(2).
under Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.Ct.           Although text messages are not explicitly covered under
1540, 194 L.Ed.2d 635 (2016). Class member Kara Bowes            the TCPA, the FCC has interpreted the Act to cover them.
objected to the class settlement as unfair. The district court   See In the Matter of Rules and Regulations Implementing
(Caproni, J.) approved the settlement and certified the          the Tel. Consumer Prot. Act of 1991, 7 FCC Rcd. 14014,
settlement class, and Experian and Bowes appeal.                 14115 (July 3, 2003); see also Campbell-Ewald Co. v.
                                                                 Gomez, ––– U.S. ––––, 136 S.Ct. 663, 667, 193 L.Ed.2d
The principal question we are tasked with deciding is            571 (2016) (“A text message to a cellular telephone, it is
whether Plaintiffs' receipt of the unsolicited text messages,    undisputed, qualifies as a ‘call’ within the compass of §
sans any other injury, is sufficient to demonstrate injury-      227(b)(1)(A)(iii).”). 1
in-fact. We hold that it is. First, the nuisance and privacy
invasion attendant on spam texts are the very harms with          *2 The TCPA provides for statutory damages of $ 500
which Congress was concerned when enacting the TCPA.             per violation, which can be trebled “[i]f the court finds that
Second, history confirms that causes of action to remedy         the defendant willfully or knowingly violated” the statute.
such injuries were traditionally regarded as providing           47 U.S.C. § 227(b)(1)(A)(iii).
bases for lawsuits in English or American courts. Plaintiffs
were therefore not required to demonstrate any additional
harm. Having concluded that Plaintiffs have satisfied
                                                                                               A.
Article III's standing requirement, we dismiss Experian's
appeal for lack of appellate jurisdiction and affirm the         Plaintiffs Christina Melito, Christopher Legg, Alison
judgment of the district court with respect to Bowes's           Pierce, and Walter Wood (collectively, “Plaintiffs”)
appeal.                                                          brought a putative class-action lawsuit against American
                                                                 Eagle Outfitters, AEO Management Co. (collectively,
                                                                 “AEO”), and Experian Marketing Solutions, Inc.
                              I.                                 (“Experian”). Plaintiffs alleged that Experian, acting on
                                                                 behalf of AEO, sent spam text messages to their phones
“In the interest of reducing the volume of unwanted              using an ATDS platform designed by nonparty Archer
telemarketing calls, the Telephone Consumer Protection           USA, Inc. Plaintiffs alleged only that they received the
Act, in relevant part, makes it ‘unlawful ... to make            unconsented-to messages in violation of the TCPA.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)       Filed 05/24/19 Page 6 of 11


                                                                           who are validly excluded from the
The district court dismissed the claims against Experian,                  Settlement Class.
and AEO filed a third-party complaint against Experian,
claiming contractual indemnity, breach of contract,
common-law indemnity, and negligence based on                  Sp. App. 3. The court appointed a claims administrator
Experian's handling of the alleged spam text messages.         who compiled a list of class members consisting of 618,301
                                                               unique phone numbers. 2 The administrator provided
Experian moved to dismiss the class-action complaint
                                                               class notice via email or postcard to those members for
for lack of subject-matter jurisdiction. According to
                                                               whom he had addresses and posted notice regarding the
Experian, all of AEO's claims against it were derivative
                                                               class settlement on a website. The notices explained the
of Plaintiffs' claims against AEO. Therefore, Experian
                                                               nature of the lawsuit. They informed the recipients that
argued, pursuant to Federal Rule of Civil Procedure 14(a)
                                                               AEO had agreed to pay a total of $ 14,500,000 and
(2)(c), it could assert any defense that AEO would have
                                                               explained that, after attorneys' fees, costs, and potential
had against the Plaintiffs' claims. Experian asserted that
                                                               service awards, each claimant could expect to receive
Plaintiffs lacked standing under Spokeo, Inc. v. Robins,
                                                               between $ 142 and $ 285. Further, the notices informed
––– U.S. ––––, 136 S.Ct. 1540, 194 L.Ed.2d 635 (2016),
                                                               the class members that they could withdraw or object and
because they alleged only a bare statutory violation and
                                                               explained how to do so.
statutory damages cannot substitute for concrete harm.
While Experian's motion was pending, Plaintiffs and AEO
                                                                *3 As relevant here, two objections were received.
filed a notice of conditional settlement. The district court
                                                               Experian objected to class certification, arguing that
then denied Experian's motion as moot.
                                                               Plaintiffs failed adequately to allege injury, not all class
                                                               members may have received text messages from an ATDS,
                                                               and the class was unascertainable. Kara Bowes, a class
                             B.                                member, objected to the reasonableness of the settlement,
                                                               arguing that the award was too low, the notice was
Plaintiffs moved for preliminary approval of the class         inadequate, and incentive awards were inappropriate.
settlement and conditional certification of the settlement
class. The district court granted the motion and
conditionally certified the following class:
                                                                                           C.

                                                               After a final approval hearing, the district court entered a
            The     approximate[ly]         618,289            final order approving the settlement. The court explained
            persons who, on or after April 8,                  its reasoning in a subsequent memorandum. It first
            2010 and through and including the                 concluded, for the following reasons, that Plaintiffs
            date of entry of the Preliminary                   did not lack standing. Under Spokeo, “alleging only
            Approval Order, received a text                    a statutory violation, without alleging any additional
            message from AEO or any entity                     harm beyond the one Congress has identified could be
            acting on its behalf, to her or her [sic]          sufficient to establish a concrete injury,” and “unwanted
            unique cellular telephone number,                  and unauthorized telephone contact by an automated
            and who did not provide AEO                        system is precisely the harm that Congress was trying to
            with appropriate consent under                     avoid when it enacted the TCPA.” Sp. App. 32 (internal
            the TCPA. Excluded from the                        quotation marks, citation, and alteration omitted).
            Settlement Class are the Judge to
            whom the Action is assigned and                    The court then went on to conclude that the requirements
            any member of the Court's staff and                of Federal Rule of Civil Procedure 23(a) and (b)(3)
            immediate family, and all persons                  were satisfied. With respect to Experian's ascertainability
                                                               objection, the court ruled that Experian lacked standing to
                                                               object because it was a nonsettling third-party defendant.
                                                               Moreover, even if Experian did have standing to object,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)        Filed 05/24/19 Page 7 of 11


its objection was meritless because the settling class was      action did not have standing to challenge a provision
clearly ascertainable.                                          in a settlement agreement that allegedly barred those
                                                                defendants' rights. Bhatia, 756 F.3d at 215–16.
 [1] Regarding the settlement, the district court
determined that it was fair, adequate, and reasonable.          In Bhatia, we “observed that a non-settling defendant
In doing so, it analyzed the nine factors under City of         generally lacks standing to object to a court order
Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir.           approving a partial settlement because a non-settling
1974), and concluded that all but one (the ability of AEO       defendant is ordinarily not affected by such a settlement.”
to withstand a greater judgment) weighed in favor of            Id. at 218. We noted, however, an exception to the
approving the settlement. 3 The district court overruled        general rule: a nonsettling codefendant could appeal
Bowes's objection to the adequacy of the settlement             “where it can demonstrate that it will sustain some
amount, noting that she overlooked the very real litigation     formal legal prejudice as a result of the settlement.”
risks that Plaintiffs would have faced. The court then          Id. We further explained that such prejudice “exists
concluded that notice was adequate and that attorneys'          only in those rare circumstances when, for example, the
fees, costs, and an incentive award were appropriate. It        settlement agreement formally strips a non-settling party
entered an amended final order, certifying under Federal        of a legal claim or cause of action, such as a cross-claim
Rule of Civil Procedure 54(b) that there was “no just           for contribution or indemnification, invalidates a non-
reason for delay of enforcement or appeal of the Final          settling party's contract rights, or the right to present
Approval Order.” Sp. App. 62–63. These consolidated             relevant evidence at a trial.” Id. Here, the district court
appeals follow.                                                 concluded that Experian could not demonstrate formal
                                                                legal prejudice because, although the court's approval
                                                                of the settlement would necessarily decide the Spokeo
                                                                issue against Experian, Experian had at least had an
                             II.                                opportunity to press its argument.
On appeal, Experian argues that it has standing to pursue
                                                                Experian protests that a third-party defendant is a
its appeal of the district court's class-certification ruling
                                                                different creature than a codefendant. It relies on Rule 14's
and that, regardless of Experian's standing to appeal,
                                                                provision that a third-party defendant may “assert against
Plaintiffs lack standing under Spokeo to bring this action.
                                                                the plaintiff any defense that the third-party plaintiff has
For her part, Bowes joins Experian's argument that
                                                                to the plaintiff's claim,” Fed. R. Civ. P. 14(a)(2)(C), to
Plaintiffs lack standing under Spokeo, albeit for different
                                                                argue that, as a third-party defendant, it “enjoy[s] a broad
reasons, and additionally raises a host of challenges to the
                                                                range of procedural rights designed to protect [its] interests
district court's approval of the class settlement. We first
                                                                and ensure that [it is] not prejudiced by the original
address Experian's standing to appeal. Next, we assure
                                                                defendant's failure to exercise its rights.” Experian Br.
ourselves of our own (and the district court's) subject-
                                                                at 18. Among these rights, Experian insists, is the right
matter jurisdiction. Finally, we turn to Bowes's class-
                                                                to appeal a judgment against the original defendant. See
settlement challenges.
                                                                Kicklighter v. Nails by Jannee, Inc., 616 F.2d 734, 738 n.1
                                                                (5th Cir. 1980).

                             A.                            While true enough, this argument misses the point.
                                                           Experian still can appeal the district court's conclusion
 *4 [2]     [3] “[W]e review de novo the issue of whether
                                                           that Plaintiffs satisfied Spokeo—just not yet. As in
[nonsettling parties] have standing to bring this appeal.”
                                                           Kicklighter, on which Experian relies, Experian can
Bhatia v. Piedrahita, 756 F.3d 211, 217 (2d Cir. 2014)
                                                           challenge that ruling on appeal from a final judgment in
(citing Denney v. Deutsche Bank AG, 443 F.3d 253,
                                                           the third-party proceeding. See id. (noting that “it logically
262 (2d Cir. 2006); Shain v. Ellison, 356 F.3d 211, 214
                                                           follows that the third-party defendant may assert on
(2d Cir. 2004)). Plaintiffs urge that, as a nonsettling
                                                           appeal errors in the main case” where the third-party
party, Experian lacks standing to appeal. Plaintiffs rely
                                                           defendant was appealing from a judgment entered in the
primarily, as did the district court, on Bhatia, in which
                                                           third-party case).
we held that nonsettling defendants in a putative class


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)       Filed 05/24/19 Page 8 of 11


                                                               [8]    [9]   [10] Article III limits federal judicial power
 [4]    [5] In other words, that a third-party defendant to “Cases” and “Controversies,” U.S. Const. art. III, §
cannot be made to indemnify a defendant for nonexistent       2, and standing to sue “limits the category of litigants
liability does not entitle it to object to that defendant's   empowered to maintain a lawsuit in federal court to seek
decision to settle a claim made against it. Should the        redress for a legal wrong,” Spokeo, 136 S.Ct. at 1547. To
defendant, having settled its claim, pursue its action for    satisfy Article III standing, “[t]he plaintiff must have (1)
indemnity against the third-party defendant, the latter       suffered an injury in fact, (2) that is fairly traceable to
may raise any defenses that it has, including any argument    the challenged conduct of the defendant, and (3) that is
the defendant could have raised that it was not liable in     likely to be redressed by a favorable judicial decision.”
the first place. But unless the settlement agreement itself   Id. A plaintiff establishes injury in fact if he suffered
purports to strip the third-party defendant of its defenses,  “ ‘an invasion of a legally protected interest’ that is
all of that must await the development of the third-party     ‘concrete and particularized’ and ‘actual or imminent, not
action. Because the settlement in itself does not purport to  conjectural or hypothetical.’ ” Id. at 1548 (quoting Lujan
deprive Experian of its right to raise any of its defenses in v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130,
the third-party action, it lacks standing to object to AEO's  119 L.Ed.2d 351 (1992)).
decision to settle its dispute with Plaintiffs.
                                                               [11] [12] Experian contends that Plaintiffs lack standing
 *5 Accordingly, because Experian has not been                because they failed to allege a “concrete” injury in
“formally strip[ped]” of any claim or defense, it lacks       fact. We disagree. “In determining whether an intangible
standing to pursue its appeal, see Bhatia, 756 F.3d at        harm,” as alleged here, “constitutes injury in fact, both
     4
218, which we therefore must dismiss. But as we discuss       history and the judgment of Congress play important
below, that does not mean that we are free to ignore the      roles.” Id. at 1549. To be sure, this “does not mean
jurisdictional issue Experian raises.                         that a plaintiff automatically satisfies the injury-in-fact
                                                              requirement whenever a statute grants a person a statutory
Having concluded that Experian lacks standing to appeal,      right and purports to authorize that person to sue to
we next turn to whether Plaintiffs nonetheless lack           vindicate that right.” Id. Despite Experian's contrary
standing to bring this case.                                  protestations, however, Plaintiffs here do not “allege a
                                                              bare procedural violation, divorced from any concrete
                                                              harm.” Id.

                            B.                                  *6 First, Plaintiffs allege “the very injury [the TCPA]
                                                               is intended to prevent.” See Susinno v. Work Out World
 [6] [7] Experian asserts that, regardless of its standing
                                                               Inc., 862 F.3d 346, 351 (3d Cir. 2017) (internal quotation
to challenge Plaintiffs' standing, we must reach the
                                                               marks omitted). As noted above, “nuisance and privacy
Spokeo issue. We agree. It is fundamental that we have
                                                               invasion” were the harms Congress identified when
an “independent obligation to satisfy ourselves of the
                                                               enacting the TCPA. Pub. L. No. 102-243, §§ 5, 12. And
jurisdiction of this court and the court below.” In re
                                                               text messages, while different in some respects from the
Methyl Tertiary Ether (“MTBE”) Prods. Liab. Litig., 488
                                                               receipt of calls or faxes specifically mentioned in the
F.3d 112, 121 (2d Cir. 2007). “We review de novo a [district
                                                               TCPA, present the same “nuisance and privacy invasion”
court's] decision as to a plaintiff's standing to sue based on
the allegations of the complaint and the undisputed facts      envisioned by Congress when it enacted the TCPA. 5 See
evidenced in the record.” Rajamin v. Deutsche Bank Nat'l       id.
Trust Co., 757 F.3d 79, 84–85 (2d Cir. 2014). We therefore
proceed to address the question of Plaintiffs' standing       Second, this injury “has a close relationship to a harm that
to bring the underlying action. Because Experian's brief      has traditionally been regarded as providing a basis for a
helpfully advances the argument that they do not, we treat    lawsuit in English or American Courts.” See Spokeo, 136
that brief as, in effect, an amicus curiae submission and     S.Ct. at 1549. As both the Ninth and Third Circuits have
address the standing question in part through the lens of     noted, the harms Congress sought to alleviate through
the arguments Experian presents.                              passage of the TCPA closely relate to traditional claims,
                                                              including claims for “invasions of privacy, intrusion upon



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      7
             CaseMarketing
Melito v. Experian 3:18-md-02843-VC
                           Solutions, Inc., ---Document       272-1
                                                F.3d ---- (2019)          Filed 05/24/19 Page 9 of 11


seclusion, and nuisance.” Van Patten v. Vertical Fitness          the TCPA ‘need not allege any additional harm beyond
Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017); Susinno,          the one Congress has identified.’ ” Id. at 1043 (quoting
862 F.3d at 351–52 (focusing on intrusion upon seclusion);        Spokeo, 136 S.Ct. at 1549; see also Susinno, 862 F.3d
see also Restatement (Second) of Torts § 652B (Am. Law            at 352 (“For these reasons, we hold that Susinno has
Inst. 1977) (discussing intrusion upon seclusion). Neither        alleged a concrete, albeit intangible, harm under the
Experian nor Bowes meaningfully contend otherwise, and            Supreme Court's decision in Spokeo .... Because we so
we see no reason to diverge from our sister circuits on this      hold, we need not address her additional arguments that
point.                                                            her various tangible injuries provide alternative grounds
                                                                  for standing.”)). 6
Because Plaintiffs have demonstrated a harm directly
identified by Congress and of the same character as harms         Bowes purports additionally to raise a factual challenge
remediable by traditional causes of action, the district          to Plaintiffs' standing under Spokeo. Unlike Experian, she
court correctly concluded that they “need not allege any          concedes that Plaintiffs have adequately alleged standing
additional harm beyond the one Congress has identified.”          but protests that they have proffered no evidence in
See Spokeo, 136 S.Ct. at 1549. Experian protests this             support thereof and urges that such evidence is required
conclusion at length, relying on decisions including ours         at the class-certification stage. Cf. In re LIBOR-Based
in Katz v. Donna Karan Co., LLC, 872 F.3d 114 (2d                 Fin. Instruments Antitrust Litig., 299 F.Supp.3d 430, 530–
Cir. 2017), and Strubel v. Comenity Bank, 842 F.3d 181            31 (S.D.N.Y. 2018) (observing that “class certification
(2d Cir. 2016). These cases, however, concern the risk of         does not always fit neatly into [Lujan's] framework,”
harms attendant a statutory violation. See, e.g., Katz, 872       which allows plaintiffs to rely on their allegations at the
F.3d at 116–17 (no standing to pursue Fair and Accurate           pleading stage but requires evidence in response to a
Credit Transactions Act claim because defendants' stores'         motion for summary judgment). We have our doubts as
provision of receipt containing first six digits of credit card   to whether Bowes's challenge is properly considered a
did not necessarily entail “any consequence that stemmed          factual challenge as opposed to a facial challenge: her
from the display” of those numbers); Strubel, 842 F.3d            evidence that she received unsolicited text messages in
at 188–95 (distinguishing between notice deficiencies that        no way calls into question Plaintiffs' allegations that they
created a concrete and personal risk of harm and those            did as well. See, e.g., Carter v. HealthPort Techs., LLC,
creating only a general risk of harm). Here, by contrast,         822 F.3d 47, 57 (2d Cir. 2016) (“On appeal, we review
the receipt of unwanted advertisements is itself the harm.        the district court's decision on such a facial challenge de
                                                                  novo, accepting as true all material factual allegations
 *7 Experian also contends that even the cases on which           of the complaint and drawing all reasonable inferences
Plaintiffs rely involved allegations of harm beyond a             in favor of the plaintiff.” (internal quotation marks,
statutory violation. For instance, Experian observes that         citations, and alterations omitted)); accord John v. Whole
the plaintiff in Van Patten alleged that the text messages        Foods Mkt. Grp., Inc., 858 F.3d 732, 736 (2d Cir. 2017).
sent by the defendants caused “actual harm, including the         In any event, Plaintiffs have moved to supplement the
aggravation that necessarily accompanies wireless spam            appendix with evidence, submitted under seal in the
and that consumers pay their cell phone service providers         district court, demonstrating that they did in fact receive
for the receipt of such wireless spam.” See Van Patten,           the text messages in question. That motion is GRANTED.
847 F.3d at 1041 (internal quotation marks omitted).              Thus, we need not, and do not, decide whether plaintiffs
This is inaccurate and irrelevant. First, the allegations         generally may rely on allegations in their complaint to
to which Experian points concern harms that general
                                                                  establish standing at the class-certification stage. 7
“consumers” experienced; the only allegation of harm
personal to the plaintiff that the Ninth Circuit noted was
                                                                   *8 Accordingly, we hold that Plaintiffs have
“that he received two text messages.” Id. Second, and in
                                                                  demonstrated injury-in-fact as required by Article III and
any event, the Ninth Circuit's analysis in no way relied
                                                                  that the district court therefore did not lack subject-matter
on allegations of harm beyond the statutory violations.
                                                                  jurisdiction. Having satisfied ourselves of our and the
“Unsolicited telemarketing phone calls or text messages,
                                                                  district court's jurisdiction, we turn finally to Bowes's
by their nature, invade the privacy and disturb the solitude
                                                                  challenges to the class settlement.
of their recipients. A plaintiff alleging a violation under



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
            CaseMarketing
Melito v. Experian 3:18-md-02843-VC         Document
                          Solutions, Inc., ---              272-1
                                               F.3d ---- (2019)            Filed 05/24/19 Page 10 of 11


                             C.                                    those which could not have been presented as long as
                                                                   the released conduct arises out of the ‘identical factual
 [13] Bowes presses a potpourri of challenges to the               predicate’ as the settled conduct.” Wal-Mart, 396 F.3d at
fairness of the class settlement, each of which we review          107 (quoting TBK Partners, Ltd. v. W. Union Corp, 675
for abuse of discretion. See D'Amato v. Deutsche Bank, 236         F.2d 456, 460 (2d Cir. 1982)). Bowes does not realistically
F.3d 78, 85 (2d Cir. 2001); see also Denney, 443 F.3d at 263       argue that text messages sent after the class period, as
(class notice); Wal-Mart Stores, Inc. v. Visa U.S.A., Inc.,        opposed to those sent during, are somehow different.
396 F.3d 96, 120 (2d Cir. 2005) (discovery rulings); Lobur
v. Parker, 378 F. App'x 63, 65 (2d Cir. 2010) (summary             Fourth, Bowes contends that incentive bonuses here are
order) (incentive awards). We address them in turn.                unlawful, given that the case involves common funds. The
                                                                   cases cited by Bowes for this proposition are inapposite.
First, Bowes argues that class notice was insufficient             Neither Cent. R.R. & Banking Co. v. Pettus, 113 U.S.
because it did not inform the class members of the                 116, 5 S.Ct. 387, 28 L.Ed. 915 (1885), nor Trustees v.
potential payout if the case went to trial. To the contrary,       Greenough, 105 U.S. 527, 26 L.Ed. 1157 (1881), provide
our review of the record demonstrates that the class               factual settings akin to those here. See Muransky v. Godiva
notice “fairly apprise[d] the prospective members of the           Chocolatier, Inc., ––– F.3d ––––, 2019 WL 1760292, at
class of the terms of the proposed settlement and of               *14–15 (11th Cir. 2019) (summarily rejecting the same
the options that [were] open to them in connection with            argument by Bowes's counsel as an objector).
the proceedings.” Wal-Mart, 396 F.3d at 114 (quoting
Weinberger v. Kendrick, 698 F.2d 61, 70 (2d Cir. 1982)).            *9 Fifth and finally, Bowes accuses the district court
                                                                   of “concealing” deposition transcripts of Plaintiffs in
 [14] Second, Bowes argues that the district court erred           this case. But Bowes provided below (and has provided
in its weighing of the nine Grinnell Corp. factors. We             here) no reason why those transcripts are relevant to her
disagree. The court carefully analyzed each of the factors.        settlement objections. 8 See Wal-Mart, 396 F.3d at 120
Bowes essentially argues that the settlement was just not          (“Generally, such a discovery request depends on ‘whether
enough. She contends that she herself stood to recover             or not the District Court had before it sufficient facts
nearly $ 90,000, and that the “paltry” $ 14.5 million              intelligently to approve the settlement offer. If it did,
settlement could therefore in no way be reasonable,                then there is no reason to hold an additional hearing on
especially given the district court's purported failure to         the settlement or to give appellants authority to renew
address AEO's ability to withstand a greater judgment.             discovery.’ ” (quoting Grinnell Corp., 495 F.2d at 462–
Bowes understandably believes that the number arrived              63)).
at is insufficient given what she allegedly stood to collect.
But the litigation risks in this case were real on both the
law and the facts. Because of those uncertainties, it cannot
                                                                                         CONCLUSION
be said “that the district court's well-reasoned conclusion
constituted an abuse of discretion, especially given the           For the foregoing reasons, we hold that (1) Experian
deference we accord to trial courts in these situations.” See      lacks standing to pursue its appeal, (2) Plaintiffs satisfied
Charron v. Wiener, 731 F.3d 241, 248 (2d Cir. 2013).               Article III's injury-in-fact requirement, and (3) the district
                                                                   court acted within its discretion in approving the class
 [15] Third, Bowes faults the district court for accepting         settlement. We DISMISS Experian's appeal and otherwise
a settlement that purports to release liability for claims         AFFIRM the judgment of the district court.
accruing after the class period. But “[t]he law is well
established in this Circuit and others that class action
releases may include claims not presented and even                 All Citations

                                                                   --- F.3d ----, 2019 WL 1906087


Footnotes
*      Judge Paul A. Engelmayer, of the United States District Court for the Southern District of New York, sitting by designation.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
            CaseMarketing
Melito v. Experian 3:18-md-02843-VC         Document
                          Solutions, Inc., ---              272-1
                                               F.3d ---- (2019)             Filed 05/24/19 Page 11 of 11


1     In Campbell-Ewald, the parties did not dispute that text messages were covered based on prior Ninth Circuit precedent
      deferring to the FCC's interpretation of the TCPA. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952–54 (9th
      Cir. 2009).
2     The list of class members was submitted under seal in the district court. Plaintiffs have moved to supplement the appendix
      on appeal with redacted portions of the list showing that they are indeed among the class members.
3     The factors are “(1) the complexity, expense and likely duration of the litigation; (2) the reaction of the class to the
      settlement; (3) the stage of the proceedings and the amount of discovery completed; (4) the risks of establishing liability;
      (5) the risks of establishing damages; (6) the risks of maintaining the class action through the trial; (7) the ability of the
      defendants to withstand a greater judgment; (8) the range of reasonableness of the settlement fund in light of the best
      possible recovery; [and] (9) the range of reasonableness of the settlement fund to a possible recovery in light of all the
      attendant risks of litigation.” Grinnell Corp., 495 F.2d at 463 (citations omitted).
4     The other sources cited by Experian are in accord with our conclusion. Experian cites to 6 Fed. Prac. & Proc. Civ. § 1463
      n.21 (3d ed.), for the proposition that “[t]he third-party defendant should be able to appeal from a judgment on the original
      claim against the third-party plaintiff ... since if no liability were established between the original plaintiff and defendant
      then the claim for secondary liability no longer would exist.” However, the case citation supporting that footnote is Tejas
      Dev. Co. v. McGough Bros., 167 F.2d 268 (5th Cir. 1948), a case where the main claims and third-party claims were
      tried together. Accord United States for Use of Barber-Colman Co. v. U.S. Fid. & Guar. Co., 19 F.3d 1431 (4th Cir. 1994)
      (per curiam).
5     Experian argues in passing that it was the FCC, not Congress, that interpreted the TCPA to cover text messages. True,
      but irrelevant. We need not consider the impact of the FCC's interpretation of the TCPA, or whether the Hobbs Act bars
      our jurisdiction to consider that interpretation, see 28 U.S.C. §§ 2342, 2343; Carlton & Harris Chiropractic, Inc. v. PDR
      Network, LLC, 883 F.3d 459 (4th Cir.), cert. granted, ––– U.S. ––––, 139 S.Ct. 478, 202 L.Ed.2d 374 (2018) (mem.);
      Nigro v. Mercantile Adjustment Bureau, LLC, 769 F.3d 804, 806 n.2 (2d Cir. 2014) (per curiam) (“Since neither party
      actually challenges the FCC's interpretation of the TCPA, we need not decide the extent to which the Administrative
      Orders Review Act, also known as the ‘Hobbs Act,’ limits our jurisdiction to review that interpretation.”), because this
      argument concerns whether Plaintiffs have a cause of action under the TCPA, not whether a federal court has subject-
      matter jurisdiction over the action. See Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 & n.4,
      134 S.Ct. 1377, 188 L.Ed.2d 392 (2014).
6     Experian's remaining arguments—whether the text messages in question were actually sent by an ATDS, whether absent
      class members ineffectively revoked consent, and whether the class is unascertainable—though framed as challenges
      to the district court's subject-matter jurisdiction, actually attack the merits of Plaintiffs' claims. Accordingly, we do not
      reach these issue.
7     Although Experian opposes the motion to supplement the appendix, its opposition relies on an understanding of Spokeo's
      injury-in-fact requirement that we reject. Bowes also opposes the motion, but her objections are meritless. For instance,
      Bowes complains that the list provided by Plaintiffs does not include two of the named plaintiffs. To be sure, Plaintiffs'
      motion to supplement incorrectly lists six, rather than four, named plaintiffs. But as the operative complaint and settlement
      make clear, two of these individuals are no longer proceeding as named plaintiffs on behalf of the class. See, e.g., App.
      51. Finally, in a post-argument letter, Bowes called this Court's attention to the recent Supreme Court decision in Frank
      v. Gaos, ––– U.S. ––––, 139 S.Ct. 1041, ––– L.Ed.2d –––– (2019). But Frank merely reaffirms the holding of Spokeo
      and remands for the district court to reconsider the standing of the plaintiffs there. Nothing in Frank alters or elaborates
      on the Spokeo doctrine or casts any doubt on our analysis of the standing issue.
8     To the extent Bowes has argued that the deposition transcripts were relevant to her challenge to Plaintiffs' standing, this
      argument is unavailing given our disposition of that issue in this case.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               10
